                    Case 19-10684-KG           Doc 26         Filed 04/01/19      Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    :       Chapter 11
                                                          :
HEXION HOLDINGS LLC, et al.,1                             :       Case No. 19-10684 (KG)
                                                          :
                           Debtors.                       :       Joint Administration Requested
                                                          x

                  NOTICE OF (I) FILING OF BANKRUPTCY PETITIONS
              AND RELATED DOCUMENTS AND (II) HEARING ON FIRST DAY
               MOTIONS SCHEDULED FOR APRIL 2, 2019 AT 1:30 P.M. (ET)

                    PLEASE TAKE NOTICE that on April 1, 2019, the debtors and debtors-in-

possession in the above-captioned cases (collectively, the “Debtors”), filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”).

                    PLEASE TAKE FURTHER NOTICE that in addition to filing the voluntary

petitions, the Debtors filed the following first day motions and related documents (collectively,

the “First Day Motions”):2

         A.         George F. Knight’s Declaration in Support of the Debtors’ Chapter 11 Petitions
                    and First Day Pleadings [Docket No. 3 - filed April 1, 2019]

         B.         First Day Motions:

                   1.   Debtors’ Motion for Entry of an Order Directing Joint Administration of
                        Chapter 11 Cases [Docket No. 2 - filed April 1, 2019]


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.
2
 The First Day Motions and other pleadings referenced herein are available online at the following address:
www.omnimgt.com/HexionRestructuring.



RLF1 20960947v.1
                    Case 19-10684-KG         Doc 26       Filed 04/01/19   Page 2 of 4



                   2.   Debtors’ Application for Entry of an Order Authorizing the Retention and
                        Appointment of Omni Management Group, Inc. as Claims and Noticing Agent
                        for the Debtors [Docket No. 4 - filed April 1, 2019]

                   3.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                        Debtors to Pay Certain Prepetition Taxes and Fees and (II) Granting Related
                        Relief [Docket No. 5 - filed April 1, 2019]

                   4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utilities
                        from Altering, Refusing, or Discontinuing Service, (II) Approving the
                        Debtors’ Proposed Form of Adequate Assurance of Payment to Utilities, and
                        (III) Establishing Procedures for Resolving Objections to the Debtors’
                        Proposed Form of Adequate Assurance [Docket No. 6 - filed April 1, 2019]

                   5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                        Debtors to (A) Maintain and Renew Their Prepetition Insurance Programs and
                        Pay All Obligations in Respect Thereof and (B) Maintain Their Premium
                        Financing Program and Pay All Obligations in Respect Thereof and
                        (II) Granting Related Relief [Docket No. 7 - filed April 1, 2019]

                   6.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                        Debtors to Maintain Customer Programs and Honor Related Prepetition
                        Obligations and (II) Granting Related Relief [Docket No. 8 - filed April 1,
                        2019]

                   7.   Debtors’ Motion for the Entry of Interim and Final Orders Establishing an
                        Effective Date for Notice and Sell-Down Procedures for Transferring Claims
                        Against the Debtors [Docket No. 9 - filed April 1, 2019]

                   8.   Debtors’ Motion for Entry of an Order (I) Enforcing Protections of Sections
                        362 and 525 of the Bankruptcy Code, and (II) Approving Notice to
                        Customers, Suppliers, and Other Stakeholders of Debtors’ Non-Debtor Global
                        Affiliates [Docket No. 10 - filed April 1, 2019]

                   9.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                        Debtors to (A) Pay Certain Employee Compensation and Benefits,
                        (B) Maintain and Continue Such Benefits and Other Employee-Related
                        Programs, and (C) Pay Prepetition Claims of Contracted Labor and
                        (II) Granting Related Relief [Docket No. 11 - filed April 1, 2019]

                   10. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                       Debtors to Pay Prepetition Claims of Critical Vendors and (II) Granting
                       Related Relief [Docket No. 12 - filed April 1, 2019]

                   11. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                       Debtors to Pay Prepetition Claims of Foreign Vendors and (II) Granting
                       Related Relief [Docket No. 13 - filed April 1, 2019]


                                                      2
RLF1 20960947v.1
                     Case 19-10684-KG       Doc 26       Filed 04/01/19   Page 3 of 4



                   12. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                       Payment of Prepetition Claims of Common Carriers, Warehouses, Toll
                       Processors, Mechanics, and Freight Forwarders, (II) Authorizing Payment of
                       Section 503(b)(9) Claims, and (III) Granting Related Relief [Docket No. 14 -
                       filed April 1, 2019]

                   13. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                       Continued Use of the Debtors’ Existing Cash Management System and Bank
                       Accounts, (II) Waiving Certain United States Trustee Requirements,
                       (III) Authorizing Continued Performance of Intercompany Transactions, and
                       (IV) Granting Related Relief [Docket No. 15 - filed April 1, 2019]

                   14. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                       Debtors to (A) Obtain Postpetition Financing, (B) Use Cash Collateral,
                       (C) Granting Adequate Protection to Prepetition Secured Parties,
                       (II) Scheduling a Final Hearing, and (III) Granting Related Relief [Docket No.
                       TBD – to be filed April 1, 2019]

                        a. Declaration of Randall S. Eisenberg in Support of the Debtors’ Motion to
                           Approve DIP Financing [Docket No. TBD – to be filed April 1, 2019]

                        b. Declaration of Zul Jamal in Support of the Debtors’ Motion for Entry of
                           Interim and Final Orders (I) Authorizing Debtors to (A) Obtain
                           Postpetition Financing, (B) Use Cash Collateral, (C) Granting Adequate
                           Protection to Prepetition Secured Parties, (II) Scheduling a Final Hearing,
                           and (III) Granting Related Relief [Docket No. TBD – to be filed April 1,
                           2019]

                    PLEASE TAKE FURTHER NOTICE that a hearing with respect to the First Day

Motions is scheduled for April 2, 2019 at 1:30 p.m. (Eastern Time) before The Honorable

Kevin Gross, United States Bankruptcy Judge for the District of Delaware, at the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 3,

Wilmington, Delaware 19801.

                    PLEASE TAKE FURTHER NOTICE that objections, if any, to the First Day

Motions may be made at the First Day Hearing.




                                                     3
RLF1 20960947v.1
                   Case 19-10684-KG     Doc 26       Filed 04/01/19   Page 4 of 4



Dated:     April 1, 2019
           Wilmington, Delaware        /s/ Amanda R. Steele
                                      Mark D. Collins (No. 2981)
                                      Michael J. Merchant (No. 3854)
                                      Amanda R. Steele (No. 5530)
                                      Brendan J. Schlauch (No. 6115)
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      One Rodney Square
                                      920 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Fax:          (302) 651-7701
                                      Email:        collins@rlf.com
                                                    merchant@rlf.com
                                                    steele@rlf.com
                                                    schlauch@rlf.com


                                      - and -

                                      George A. Davis (pro hac vice pending)
                                      Andrew M. Parlen (pro hac vice pending)
                                      Hugh Murtagh (pro hac vice pending)
                                      LATHAM & WATKINS LLP
                                      885 Third Avenue
                                      New York, New York 10022
                                      Telephone:   (212) 906-1200
                                      Facsimile:   (212) 751-4864
                                      Email:       george.davis@lw.com
                                                   andrew.parlen@lw.com
                                                   hugh.murtagh@lw.com

                                      - and -

                                      Caroline A. Reckler (pro hac vice pending)
                                      Jason B. Gott (pro hac vice pending)
                                      LATHAM & WATKINS LLP
                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone:     (312) 876-7700
                                      Facsimile:     (312) 993-9767
                                      Email:         caroline.reckler@lw.com
                                                     jason.gott@lw.com

                                      Proposed Attorneys for the Debtors and Debtors in
                                      Possession


                                                 4
RLF1 20960947v.1
